DETAILED ACTION
This action is in response to amendments received on 11/10/2020. Claims 1-24 were previously pending. Claims 3 and 14 have been amended and new claims 25-27 added. A complete action on the merits of claims 1-27 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-13, 15, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 2003/0130711) in view of Townley et al. (US 2018/0133460).
Regarding claim 1, Pearson teaches a surgical system (paragraph 0002), comprising: a generator (power supply: element 20) configured to determine impedance across two or more sensing members (sensing members: elements 22m; figure 4B) arranged on a plurality of electrodes (resilient member: element 18) in a bipolar sensing arrangement that has a switching device (switching device: element 29; figure 4B; paragraph 0084) that allows the user to select one or more conductive pathways (dashed lines in figure 4B) to determine impedance (paragraphs 0079-0084), and based on the determined impedance, an algorithm for application of energy from the generator to the matter via an electrode at the end effector of the surgical device in contact with the matter (paragraph 0066-0070).
Pearson does not explicitly teach which sensing elements are sending and receiving the signals.
Townley teaches a generator that is electrically coupled to a plurality electrodes (electrodes: element 344; figure 3B; paragraph 0045) through multiple wires (paragraph 0043; figure 3B) in order to individually stimulate the tissue in a specific pattern at different times (e.g., via multiplexing)(as in paragraph 0045, there can four electrodes on each branch that can be independently activated or paired with different electrodes on the same branch), which facilitates detection of anatomical parameters, including complex impedance, across a zone of interest (paragraph 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have allowed to system of Pearson to use a switching mechanism 
Regarding claim 2, the combination of Pearson and Townley teaches all of the elements of the claimed invention as stated above.
Pearson further teaches wherein the matter is tissue, and the generator is configured to apply the energy to the matter using the determined algorithm (paragraph 0070).
Regarding claim 4, the combination of Pearson and Townley teaches all of the elements of the claimed invention as stated above.
Pearson further teaches wherein determining the impedance of the matter includes determining a real component of the impedance and an imaginary component of the impedance to determine a phase shift, and using the determined phase shift to identify actual impedance of the matter (paragraphs 0066, 0104).
Regarding claim 7, the combination of Pearson and Townley teaches all of the elements of the claimed invention as stated above.
Townley further teaches wherein the transmitted signal is an excitation signal including a positive supply voltage along the first and third wires and a negative supply voltage along the second and fourth wires (paragraphs 0045, 0053-0054; current can be applied to supplied to electrodes individually and paired to different electrodes on the device).
Regarding claim 8
Pearson further teaches wherein the transmitted signal is a drive signal having a frequency in a range of about 500 to 2000 Hz (paragraph 0064).
Regarding claim 9, the combination of Pearson et al. and Miller et al. teaches all of the elements of the claimed invention as stated above.
Pearson et al. further teaches the surgical device (treatment apparatus: element 10, paragraph 0072-0073).
Regarding claim 10, Pearson teaches a surgical system (paragraph 0002), comprising: a surgical device including a proximal handle portion (handle: element 24, paragraph 0075) having an elongate shaft extending distally therefrom (elongate member/introducer: element 12, paragraph 0072), the elongate shaft having an end effector at a distal end thereof (distal end: element 16, paragraph 0072), the end effector including an electrode configured to contact tissue and apply energy thereto (members: element 18, paragraph 0072), and analyze signals to determine an impedance of the matter (paragraph 0165), and in response to the measured impedance, control the energy applied to the electrode (paragraph 0070).
Pearson does not explicitly teach which sensing elements are sending and receiving the signals.
Townley teaches the surgical device (device: element 302; paragraph 0031) being configured to a receive from a generator (energy generator: element 316; paragraph 0034) a first signal from a wire extending to the end effector (paragraphs 0032, 0066; a stimulus is sent to the electrode), in response to receiving the first signal, return a second signal to the generator (paragraphs 0032,0066; the resultant bioelectric responses are multiplexed),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have allowed to system of Pearson to use a switching mechanism to send/receive current through each of any number of members in order to provide impedance measurements across a desired region and to provide a high level of special awareness at the interest zone (Townley: paragraph 0066).
Regarding claim 11, the combination of Pearson et al. and Miller et al. teaches all of the elements of the claimed invention as stated above.
Pearson et al. further teaches wherein the generator is configured to receive the second signal and in response thereto determine an impedance of the tissue contacted by the electrode, and the third signal is determined in real time by the generator based on the determined impedance (paragraphs 0064-0077).
Regarding claim 12, Pearson teaches a surgical method (paragraph 0002), comprising: transmitting a signal from a generator (power supply: element 20) to a distal end of a surgical device in contact with matter within a body of a patient (paragraph 0064); receiving at the generator a return signal (paragraphs 0076-0077, 0165); analyzing the return signals to determine an impedance of the matter (paragraph 0165); and determining, based on the determined impedance, an algorithm for application of energy from the generator to the matter via an electrode at the distal end of the surgical device in contact with the matter (paragraph 0070).
Pearson does not explicitly teach which wires are providing the transmission and return signals.
Townley teaches a generator that is electrically coupled to the electrodes through wires in order to individually stimulate the tissue in a specific pattern at different times (e.g., via multiplexing), which facilitates detection of anatomical parameters, including complex impedance, across a zone of interest (paragraph 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have allowed to system of Pearson to send/receive current through each of the members and wires in order to provide impedance measurements across a desired region and to provide a high level of special awareness at the interest zone (Townley: paragraph 0066).
Regarding claim 13, the combination of Pearson and Townley teaches all of the elements of the claimed invention as stated above.
Pearson et al. further teaches further comprising applying the energy from the generator to the matter using the determined algorithm, wherein the matter is tissue (paragraph 0070).
Regarding claim 15, the combination of Pearson and Townley teaches all of the elements of the claimed invention as stated above.
Pearson et al. further teaches wherein determining the impedance of the matter includes determining a real component of the impedance and an imaginary component of the impedance to determine a phase shift, and using the determined phase shift to identify actual impedance of the matter (paragraph 0066, 0104).
Regarding claim 18,
Townley further teaches wherein the transmitted signal is an excitation signal including a positive supply voltage along the first and third wires and a negative supply voltage along the second and fourth wires (paragraphs 0045, 0053-0054; current can be applied to supplied to electrodes individually and paired to different electrodes on the device).
Regarding claim 19, the combination of Pearson and Townley teaches all of the elements of the claimed invention as stated above.
Pearson further teaches wherein the transmitted signal is a drive signal having a frequency in a range of about 500 to 2000 Hz (paragraph 0064).
Regarding claim 20, the combination of Pearson and Townley teaches all of the elements of the claimed invention as stated above.
Pearson further teaches removably and replaceably connecting the surgical device to the generator (paragraph 0072-0073).
Regarding claim 21, the combination of Pearson and Townley teaches all of the elements of the claimed invention as stated above.
Pearson further teaches wherein the signal is transmitted to an end effector at the distal end of the surgical device, and the electrode is at the end effector (paragraph 0072).
Regarding claim 22, the combination of Pearson and Townley teaches all of the elements of the claimed invention as stated above.
Pearson further teaches wherein the matter is tissue; and the surgical device includes a proximal handle portion (handle: element 24, paragraph 0075) having an elongate shaft extending distally therefrom (elongate member/introducer: element 12, paragraph 0072), the elongate shaft having an end effector at a distal end thereof (distal end: element 16, paragraph 
Regarding claim 23, the combination of Pearson and Townley teaches all of the elements of the claimed invention as stated above.
Pearson further teaches wherein the generator is configured to determine, based on the determined impedance, an algorithm for application of energy to the tissue via the electrode that is in contact with the tissue (paragraphs 0065-0077, 0092).

Claims 3, 14 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 2003/0130711) in view of Townley et al. (US 2018/0133460) and further in view of Yates (US 5,558,671), hereinafter “Yates ‘671”.
Regarding claim 3, the combination of Pearson and Townley teaches all of the elements of the claimed invention as stated above.
The combination of Pearson and Townley does not teach wherein the generator is configured to determine, based on the determined impedance, that an error condition is present, and the generator is configured to cause an alert to be provided to a user that indicates the presence of the error condition, wherein the error condition is one of (1) a short circuit, (2) an open circuit, and (3) the determined impedance indicating that the matter is not tissue.
Yates ‘671 teaches wherein the generator is configured to determine, based on the determined impedance, that an error condition is present, and the generator is configured to cause an alert to be provided to a user that indicates the presence of the error condition, wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a warning to the user when certain unwanted conditions exist in order to allow the user to know when energy delivery should be halted (Yates ‘671: column 4, lines 11-25).
Regarding claim 14, the combination of Pearson and Townley teaches all of the elements of the claimed invention as stated above.
The combination of Pearson Townley does not teach determining, based on the determined impedance, that an error condition is present; and causing an alert to be provided to a user that indicates the presence of the error condition, wherein the error condition is one of (1) a short circuit, (2) an open circuit, and (3) the determined impedance indicating that the matter is not tissue.
Yates ‘671 teaches determining, based on the determined impedance, that an error condition is present; and causing an alert to be provided to a user that indicates the presence of the error condition, wherein the error condition is one of a short circuit, an open circuit, and the determined impedance indicating that the matter is not tissue (column 3, lines 9-15; column 4, lines 11-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a warning to the user when certain unwanted conditions exist in order to allow the user to know when energy delivery should be halted (Yates ‘671: column 4, lines 11-25).
Regarding claims 25-27, Pearson as modified by Townley teaches the invention as applied above, but does not teach wherein determining the algorithm includes identifying the algorithm by looking the determined impedance up in a lookup table that correlates impedances with energies. In the same field of invention, Yates ‘671 teaches “an electrosurgical apparatus for coagulating tissue during a surgical procedure comprises an end effector … A power controller responsive to a power control signal provides RF energy to the tissue contacting electrode(s) … Impedance measuring circuitry is coupled to the RF generator output and measures the impedance of the tissue between electrodes corresponding to the first and second poles. Feedback circuitry is coupled to the impedance measuring circuitry. The feedback circuitry includes a first device for determining a minimum impedance value and holding said minimum impedance value. A second device provides a threshold determining circuit coupled to the first device. The threshold determining circuit determines a threshold impedance value as a function of the held minimum impedance value … The threshold determining circuit may comprise an analog device for determining the function of minimum impedance or a digital circuit including, for example, a look up table for determining the threshold impedance value based on an input minimum impedance value … After a threshold value has been determined, a first comparator compares the measured impedance value to threshold impedance value and generates a power control signal to the power controller to control the RF energy delivered to the tissue upon the condition of the measured impedance value exceeding the threshold impedance value” (see Col. 2, ll. 35-Col. 3, ll. 8 of Yates ‘671); therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to look up the determined impedance in a lookup table that correlates impedances with energies in order to adjust the energy applied to tissue during .

Claims 5-6, 16-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 2003/0130711) in view of Townley et al. (US 2018/0133460) and further in view of Yates et al. (US 2017/0000554), hereinafter “Yates ‘554”.
Regarding claim 5, the combination of Pearson and Townley teaches all of the elements of the claimed invention as stated above.
Pearson further teaches wherein the matter is tissue, the signal transmitted is an excitation signal (paragraphs 0066, 0074) determining the impedance of the matter indicates a type of the tissue (paragraph 0067; the real and imaginary components of impedance can be used to determine intracellular impedance, interstitial impedance, and cell membrane impedance, which can be used to identify tissue type), and determining the algorithm includes selecting one of a plurality of predetermined algorithms based on the type of the tissue (paragraph 0065-0077, 0092, 0104; the three parameters above can be used to characterize an amount of ablation for an ablative treatment. Additionally, the three parameters can be incorporated into algorithms to perform various functions).
Townley also further teaches wherein the transmitted signal is an excitation signal (stimulus, paragraph 0066); using bioelectric parameters, such as complex impedance, and algorithms to determine tissue type (paragraph 0053) along with custom algorithms that control activation of the electrodes based in a patient’s specific anatomy (paragraph 0047, 0060-0068).
Yates ‘554 further teaches using impedance sensing to determine the tissue type (paragraph 0187), which can be used by the generator to dynamically control the power provided to the end effector (paragraphs 0202-0203). Yates ‘554 also teaches that the device can use algorithms that can be executed by the generator to monitor the procedure (paragraph 0154). Additionally, Yates ‘554 teaches that the application of energy is application of radiofrequency (RF) and ultrasonic energy (paragraphs 0103, 0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pearson and Townley to apply radiofrequency and ultrasonic energy in order to provide a device that can cut and coagulate tissue based on determined impedance of the tissue (Yates ‘554: paragraphs 0002 and 0009).
Regarding claim 6, the combination of Pearson and Townley teaches all of the elements of the claimed invention as stated above.
Pearson further teaches wherein the matter is tissue, the signal transmitted is an excitation signal (paragraphs 0066, 0074) determining the impedance of the matter indicates a type of the tissue (paragraph 0067; the real and imaginary components of impedance can be used to determine intracellular impedance, interstitial impedance, and cell membrane impedance, which can be used to identify tissue type), and using PID control methods to detect and control the device based on changes in the above parameters. Pearson also teaches incorporating algorithms into the system to perform varying functions regarding the ablation. The system can measure the impedance before, during, and after ablation to identify tissue, monitor the ablation progress, and quantitatively determining an endpoint for the ablation (paragraph 0065-0077, 0092, 0104).
Townley also further teaches wherein the transmitted signal is an excitation signal (stimulus, paragraph 0066); using bioelectric parameters, such as complex impedance, and algorithms to determine tissue type (paragraph 0053) along with custom algorithms that control activation of the electrodes based in a patient’s specific anatomy (paragraph 0047, 0060-0068).
Yates ‘554 further teaches using impedance sensing to determine the tissue type (paragraph 0187), which can be used by the generator to dynamically control the power provided to the end effector (paragraphs 0202-0203). Yates ‘554 also teaches that the device can use algorithms that can be executed by the generator to monitor the procedure (paragraph 0154). Additionally, Yates ‘554 teaches that the application of energy is application of radiofrequency (RF) and ultrasonic energy (paragraphs 0103, 0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pearson and Townley to apply radiofrequency and ultrasonic energy in order to provide a device that can cut and coagulate tissue based on determined impedance of the tissue (Yates ‘554: paragraphs 0002 and 0009).
Regarding claim 16, the combination of Pearson and Townley teaches all of the elements of the claimed invention as stated above.
Pearson further teaches wherein the matter is tissue, the signal transmitted is an excitation signal (paragraphs 0066, 0074) determining the impedance of the matter indicates a type of the tissue (paragraph 0067; the real and imaginary components of impedance can be used to determine intracellular impedance, interstitial impedance, and cell membrane impedance, which can be used to identify tissue type), and determining the algorithm includes selecting one of a plurality of predetermined algorithms based on the type of the tissue 
Townley also further teaches wherein the transmitted signal is an excitation signal (stimulus, paragraph 0066); using bioelectric parameters, such as complex impedance, and algorithms to determine tissue type (paragraph 0053) along with custom algorithms that control activation of the electrodes based in a patient’s specific anatomy (paragraph 0047, 0060-0068).
Yates ‘554 further teaches using impedance sensing to determine the tissue type (paragraph 0187), which can be used by the generator to dynamically control the power provided to the end effector (paragraphs 0202-0203). Yates ‘554 also teaches that the device can use algorithms that can be executed by the generator to monitor the procedure (paragraph 0154). Additionally, Yates ‘554 teaches that the application of energy is application of radiofrequency (RF) and ultrasonic energy (paragraphs 0103, 0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pearson and Townley to apply radiofrequency and ultrasonic energy in order to provide a device that can cut and coagulate tissue based on determined impedance of the tissue (Yates ‘554: paragraphs 0002 and 0009).
Regarding claim 17, the combination of Pearson and Townley teaches all of the elements of the claimed invention as stated above.
Pearson further teaches wherein the matter is tissue, the signal transmitted is an excitation signal (paragraphs 0066, 0074) determining the impedance of the matter indicates a type of the tissue (paragraph 0067; the real and imaginary components of impedance can be 
Townley also further teaches wherein the transmitted signal is an excitation signal (stimulus, paragraph 0066); using bioelectric parameters, such as complex impedance, and algorithms to determine tissue type (paragraph 0053) along with custom algorithms that control activation of the electrodes based in a patient’s specific anatomy (paragraph 0047, 0060-0068).
Yates ‘554 further teaches using impedance sensing to determine the tissue type (paragraph 0187), which can be used by the generator to dynamically control the power provided to the end effector (paragraphs 0202-0203). Yates ‘554 also teaches that the device can use algorithms that can be executed by the generator to monitor the procedure (paragraph 0154). Additionally, Yates ‘554 teaches that the application of energy is application of radiofrequency (RF) and ultrasonic energy (paragraphs 0103, 0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pearson and Townley to apply radiofrequency and ultrasonic energy in order to provide a device that can cut and coagulate tissue based on determined impedance of the tissue (Yates ‘554: paragraphs 0002 and 0009).
Regarding claim 24, the combination of Pearson and Townley teaches all of the elements of the claimed invention as stated above.
Pearson further teaches wherein the first signal is an excitation signal (paragraphs 0066, 0074).
Townley also further teaches wherein the transmitted signal is an excitation signal (stimulus, paragraph 0066).
Yates ‘554 teaches that the energy is radiofrequency (RF) and ultrasonic energy (paragraphs 0103, 0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pearson and Townley to apply radiofrequency and ultrasonic energy in order to provide a device that can cut and coagulate tissue based on determined impedance of the tissue (Yates ‘554: paragraphs 0002 and 0009).

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive.
Regarding independent claims 1, 10 and 12, Applicant’s arguments are on the grounds that Townley teaches “Energy is delivered “at a first frequency via adjacent pairs of the electrodes 344 for a predetermined time period (e.g., 1-50 milliseconds), and the resultant bioelectric activity (e.g., resistance) can be detected via one or more other pairs of electrodes 344 (e.g., spaced apart from each other to reach varying depths within the tissue).” Id. at para. [0066]. In other words, energy is delivered to adjacent pairs of electrodes 344 via the wire(s) that In other embodiments, multiple electrodes 344 can be controlled together and, therefore, multiple electrodes 344 can be electrically coupled to the same wire extending through the shaft 308” in [0047].
Thus it is clear from the disclosure that the apparatus of Townley is configured to be used in different ways by custom algorithms to control the electrodes “The energy generator 316 (FIG. 3A) and/or components (e.g., a control module) operably coupled thereto can include custom algorithms to control the activation of the electrodes 344” [0047], “Each strut 340 can include one or more electrodes 344 (e.g., two electrodes 344, three electrodes 344, four electrodes 344, five electrodes 344, more than five electrodes 344), and/or the number of electrodes 344 on the 
Furthermore, applicant’s arguments directed to dependent claims 7 and 18 are not found persuasive since both Pearson and Townley teach applying both positive and negative voltages to the electrodes as pointed by the applicant in the arguments directed to claim 1 above, Townley teaches different embodiments where “The energy generator 316 (FIG. 3A) and/or components (e.g., a control module) operably coupled thereto can include custom algorithms to control the activation of the electrodes 344” [0047]. The embodiments disclosed clearly show the controller being able to individually control each electrode and/or “current (i.e., direct or alternating current) can be applied to a pair of electrodes 344 adjacent to each other and the resultant voltages and/or currents between other pairs of adjacent electrodes 344 are measured” [0053] (also see [0063] of Pearson).
Therefore, applicant’s arguments are not found persuasive since one having ordinary skill in the art at the time of the invention, in view of the teachings of Townley would have found it obvious to individually wire each of the electrodes of Pearson to the generator to be able to individually and by custom algorithms control the activation of each electrode individually and/or in pairs to transmit and receive signals through each individual wire in order to allow each electrode to be independently activated for stimulation or neuromodulation to provide precise ablation patterns and/or individually detected via the console to provide information specific to each electrode for neural or anatomical detection and mapping as Townley teaches in [0047].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794